DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and argument
Applicant’s amendments, filed 01/20/2022 to claims are accepted. In this amendment, Claims 21-27 and 29-41 have been amended and previous 112 rejection has been withdrawn. Regarding claim 28: cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 29-33 and 36 are same invention as claims 21-27 and 41.Only difference is display device which is inherent properties of display image by processor.   Applicant may cancel the claim(s), amend the claim(s) to place the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-27 and  29-36, 41 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
Considering Prong 1 of the 101 analysis, the claims 21 and 29 recite mental steps and human activity that is used to “A method of inspecting products: authenticating an inspector; receiving one or more products at an inspection station; identifying, the one or more products by reading an identifier associated with the one or more products received at the inspection station; inspecting one or more zones of the one or more products based on at least one quality criterion to determine a result of the inspection; -2-Application No.: 16/846,775 Attorney Docket No.: 00215-0006-02000 updating an inspection history storage based on the identifier associated with the one or more products  and the result of the inspection; 
The claim(s) recite(s) authenticating, inspecting, receiving, updating, identifying as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “inspection processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “inspection processor ” language, the claim encompasses the user manually 
 	Claims do not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, the additional element (product in combination with computer system and inspection processor) in the claim amounts to no more than mere instructions to apply the  exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because; although, claims recite displaying, by the inspection processing device, an image corresponding to the identified one or more products on the inspection processing device and transferring the  one or more products to a second location based on the result of the inspection, these components under broadest reasonable interpretation “these components” maybe construed as operator receiving the products  (e.g. by a hand and mentally) and transferring (e.g. by a hand or fingers), displaying image (i.e. to view by naked eye)) and the identified product to a second location based on the result of the inspection for the identified product (mentally take  a decision ) and the limitation, i.e.  “displaying, (on a display as cited in claim 29) by the inspection processing device, an image corresponding to the identified one or more products on the inspection processing device”  is a conventional and general practice in the particular industries, which those additional elements are not  sufficient to amount to significantly more than the judicial exception. 
Therefore, the claim is ineligible
Similar analysis of the other claims 22-27 and 29-36, 41 reach the same conclusion (mental concepts without any addition element).  
Therefore, the claims are ineligible.
Claims 37-40 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
Considering Prong 1 of the 101 analysis, the claim 37recites mental steps and human activity that is used to “receive product information associated with one or more zones of a product of the plurality of products, the receiving including by identifying the ; 
The claim(s) recite(s) receive product information associated with one or more zones of a product of the plurality of products, the receiving including by identifying the product of the plurality of products based on information encoded in an identifier of the plurality of identifiers associated with the product of the plurality of products; and receive an inspection history from as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with human activity but for the recitation of generic computer components. That is, other than reciting “inspection processor, an inspection history storage in communication with the inspection processing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “inspection processor, storage ” language, the claim encompasses the user manually receive product information associated with one or more zones of a product of the plurality of products, the receiving including by identifying the product of the plurality of products based on information encoded in an identifier of the plurality of identifiers associated with the product of the plurality of products; and receive an inspection history. The mere nominal recitation of a generic processor and storage does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because even the claims recite receive step; and a cart configured to transfer the product of the plurality of products to 
 	Claims do not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, the additional element, i.e. An inspection system, comprising: an inspection processing device; a plurality of identifiers associated with corresponding products of a plurality of products; wherein the inspection processor is configured to: (product in combination with computer system and inspection processor) in the claim amounts to no more than mere instructions to apply the  exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because; although, claims recite a 
Therefore, the claim is ineligible
Similar analysis of the other claims 38-40 reach the same conclusion (mental concepts without any addition element).  
Therefore, the claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huntley (US 2005/0267704).

Regarding Claims 21 and 29. Huntley teaches a method of inspecting products using an inspection processing device (33: fig.1 ); 
authenticating an inspector using the inspection processing device(certain user rights depending on the inspector's level of authority:[0026]-[0027]);
receiving one or more products (24: fig.1) at an inspection station (20: fig.1) comprising the inspection processing device(33: fig.1); 
identifying, by the inspection  processing device(33: fig.1), the one or more products ( 24) by reading an identifier associated with the one or more products received at the inspection station(28: fig.1); 
displaying, (on a display as cited in claim 29) by the inspection processing device(33, 34: fig.1), an image(i.e. map) corresponding to the identified one or more products on the inspection processing device (display map:[0033]-[0034]; presenting a pre-programmed map of the article on the monitor screen by the computer prior to the step of storage of the choice: claim 21; the screen 34 will show an outline of the garment 24 as it currently appears on the inspection table and the location of the defect. The face-side and reverse-side diagrams with the defect location also form a part of the inspection record: [0044]; the Examiner considered “display map or outline of the garment” to be an image of the article); 
inspecting one or more zones of the one or more products based on at least one quality criterion (individual subjective article face-side inspections 118, such as, in the case of an assembled garment, inspections for dying defects, weaving defects, dirt marks, and the like: [0032]; fig. 5; edge stitching inspection: fig.6) to determine a result (the location of the defect on the map and selects and locates a symbol on the map: [0033]-[0034], [0037]; fig. 5-6); -2-Application No.: 16/846,775 Attorney Docket No.: 00215-0006-02000 
updating an inspection history storage in communication with the inspection processing device based on the identifier associated with the one or more products  and the result of the inspection(the cases where a measurement falls outside of pre-determined tolerances cause automatic rejection 108 of the garment, the computer 33 automatically records the reason for rejection, and a reject ticket 109 is preferably printed. The inspector 30 may record additional comments.: [0030];  The computer 33 records 134 this data and reasons for rework, the garment 24 is route flagged 84: [0038]; The computer 33 decides 154 if the label 39 is within pre-programmed tolerances provided by the computer. If not, the computer 33 records the type of defect 106:[0038]; The computer records 158 if the opening width is within the pre-programmed tolerances uploaded from the server 26. If not within tolerances, the computer 33 records the type of defect 106:[0041] ; storage of the marked map of the article by the computer: claim 21; storing inspection records according to the unique identifier 78 allocated to the subject of the inspection record: [0057]; a selection of pre-programmed choices which conveniently appear on the screen 34. After the internal timer 49 for the sub-loop 112 expires 102, the computer 33 accepts the inspector's input for that sub-loop 112 and automatically determines if the objective face-side test data entered falls within the pre-programmed specifications. When the garment 24 under inspection merits rejection 108, this information as well as the cause for rejection are entered, automatically, into the inspection record for the garment 24. The inspector 30 is alerted and records comments or reasons 134 preferably by selecting from pre-programmed choices 133, as best shown in FIG. 15: [0031]; the examiner considered “automatically records the reason for rejection and additional comments or storage of the marked map or  The computer 33 records 134 this data and reasons for rework or the pre-programmed tolerances uploaded from the server 26. If not within tolerances, the computer 33 records the type of defect ” to be updated information and for example “pre-programmed tolerances” to be history; storage for store data, 26:[0026], 1-5;  [0053] ); and 
transferring the  one or more products to a second location based on the result of the inspection ((i.e. item has been inspected and accepted, and packing area: [0056]; recycling: [0044] )).

Regarding Claims 22 and 30. Huntley further  teaches the result of inspection is based on at the  least one quality criterion including at least one of: determining a presence of a stain, an odor, color bleeding, tearing, snagging, broken stitching, dirt, wrinkling, shrinkage, wear, pilling, color fading, missing or broken hardware, or missing or broken embellishments (edge stitching inspection: fig. 6;[0027], [0036], [0037]; cleanness: fig.13 ).

Regarding Claims 23 and 31. Huntley further  teaches the inspecting includes evaluating each one of the at least one quality criterion for the one or more zones of the one or more products (the location of the defect on the map and selects and locates a symbol on the map: [0033]-[0034], [0037]; fig. 5-6; face side test: figs.4-5; reverse side: fig. 12).  
Regarding Claims 24 and 32. Huntley further  teaches the identifier of the  one or more products encodes at least one of a source, a category, a style, a color, a size, or a serial number of the one or more products(78: fig. 2;[0025], [0028]).  

Regarding Claim 25. Huntley further  teaches one or more products is an article of clothing(garment: [0002], [0027]).
  
Regarding Claim 26. Huntley further teaches  the second location includes at least one of an additional processing area, a secondary inspection station, a retirement staging area, or a transfer station (packing area: [0056]).
  
Regarding Claims 27 and 33. Huntley further teaches the one or more zones correspond to at least one of a front of   one or more products above a centerline,  the front of the(e.g. Face-side test: fig. 4;  edge stitching step 54: [0027]; fig. 6; reverse side test: fig. 11. ).

Regarding Claim 34. Huntley further the identifier is unique to the one or more products and includes a tag having a one-dimensional barcode or a two-dimensional barcode (78: fig. 2;[0025], [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huntley in view of Cassaday (US 2010/0005003).
Regarding Claim 35. Huntley  does not explicitly teach  the tag is displayed on the display by the inspection processor.
However, Cassaday teaches the tag is displayed on the display by the inspection processor (206: fig. 9; [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Huntley, the tag is displayed on the display by the inspection processor, as taught by Cassaday, so as to prevent loss and mismatch of garments in compact and inexpensive way.

Claims 36 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huntley in view of Gardner et al. (US 2004/0049309)
Regarding Claims 36 and  41. Huntley further teaches further including: determining, by the inspection processing device, that the one of the one or more products is associated with an accessory (the type of article 24, garment or otherwise. Inspection of accessories, for example, which are attached to the article 24:[0003],[0045]); and 
Huntley  does not explicitly teach displaying, by the inspection processing device, an accessory image corresponding to the accessory.
However, Gardner teaches displaying, by the inspection processing device, an accessory image corresponding to the accessory ([1017], 1026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Huntley, displaying, by the inspection processing device, an accessory image corresponding to the accessory, as taught by Gardner, so as to allows operator to view garment on virtual model from any angle in compact and inexpensive way.
Claims 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huntley in view of Hamilton (US 2005/0280536).

Regarding Claim 37. Huntley teaches an inspection system(20: fig. 1), comprising:  
an inspection processing device (33:fig.1) ; 
a plurality of identifiers associated with corresponding products of  a plurality of products(78: fig. 2;[0025], [0028]); 
wherein the inspection processing device is configured to(33:fig.1): 
receive product information associated with one or more zones of a product of the plurality of products(the location of the defect on the map and selects and locates a symbol on the map: [0033]-[0034], [0037]; fig. 5-6), the receiving including by identifying ( storage of the marked map of the article by the computer: claim 21; storing inspection records according to the unique identifier 78 allocated to the subject of the inspection record: [0057]); and 
receive an inspection history from  an inspection history storage in communication with the inspection processing device (a selection of pre-programmed choices which conveniently appear on the screen 34. After the internal timer 49 for the sub-loop 112 expires 102, the computer 33 accepts the inspector's input for that sub-loop 112 and automatically determines if the objective face-side test data entered falls within the pre-programmed specifications. the examiner considered  “pre-programmed tolerances, pre-programmed specifications” to be history; storage for store data, 26:[0026], 1-5;  [0053] ); and 
transfer the  product of the plurality of products to a second location based on the inspection history ((packing area: [0056]);
Huntley does not explicitly teach a cart configured to transfer the identified article to a second location based on the inspection history.
However, Hamilton teaches a cart configured to transfer the identified article to a second location based on the inspection history (22: fig. 4; [0040]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Huntley, a cart configured to transfer the identified article to a second location based on the inspection history, as taught by Hamilton, so as to facilitate real time feedback communication to and from production 

Regarding Claim 38. Huntley further teaches the inspection processing device is configured to transmit an update for the inspection -7-Application No.: 16/846,775 Attorney Docket No.: 00215-0006-02000 history to the inspection history storage based on an inspection result(the cases where a measurement falls outside of pre-determined tolerances cause automatic rejection 108 of the garment, the computer 33 automatically records the reason for rejection, and a reject ticket 109 is preferably printed. The inspector 30 may record additional comments.: [0030];  The computer 33 records 134 this data and reasons for rework, the garment 24 is route flagged 84: [0038]; The computer 33 decides 154 if the label 39 is within pre-programmed tolerances provided by the computer. If not, the computer 33 records the type of defect 106:[0038]; The computer records 158 if the opening width is within the pre-programmed tolerances uploaded from the server 26. If not within tolerances, the computer 33 records the type of defect 106:[0041] ; storage of the marked map of the article by the computer: claim 21; storing inspection records according to the unique identifier 78 allocated to the subject of the inspection record: [0057]; a selection of pre-programmed choices which conveniently appear on the screen 34. After the internal timer 49 for the sub-loop 112 expires 102, the computer 33 accepts the inspector's input for that sub-loop 112 and automatically determines if the objective face-side test data entered falls within the pre-programmed specifications. When the garment 24 under inspection merits rejection 108, this information as well as the cause for rejection are entered, automatically, into the inspection record for the garment 24. The inspector 30 is alerted and records comments or reasons 134 preferably by selecting from pre-programmed choices 133, as best shown in FIG. 15: [0031]; the examiner considered “automatically records the reason for rejection and additional comments or storage of the marked map or  The computer 33 records 134 this data and reasons for rework or the pre-programmed tolerances uploaded from the server 26. If not within tolerances, the computer 33 records the type of defect ” to be updated information and for example “pre-programmed tolerances” to be history; storage for store data, 26:[0026], 1-5;  [0053] ).  

Regarding Claim 39. Huntley further teaches  the identifier associated with the product encodes at least one of a source, a category, a style, a color, a size, or a serial number of the product(edge stitching inspection: fig. 6;[0027], [0036], [0037]; cleanness: fig.13 ).  
Regarding Claim 40. Huntley further teaches the one or more zones correspond to at least one of a front of the(e.g. Face-side test: fig. 4;  edge stitching step 54: [0027]; fig. 6; reverse side test: fig. 11. ).
Response to Argument 
Applicant’s arguments with respect 101 rejection, the applicant did not agree with it.


The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because; although, claims recite elements of receiving one or more products at an inspection station comprising an inspection processor, displaying, by the inspection processing device, an image corresponding to the identified one or more products on the inspection processing device and transferring the  one or more products to a second location based on the result of the inspection, these components under broadest reasonable interpretation “these components” maybe construed as operator receiving the products  (e.g. by a hand and mentally) and transferring (e.g. by a hand or fingers), displaying image (i.e. to view by naked eye)) and the identified product to a second location based on the result of the inspection for the identified product (mentally take  a decision ) and the limitation, i.e.  “displaying, (on a display as cited in claim 29) by the inspection processing device, an image corresponding to the identified one or more products on the inspection processing device”  is a conventional and general practice in the particular industries, which those additional elements are not  sufficient to amount to significantly more than the judicial exception. 

Similar analysis of the other claims 22-27 and 29-41 reach the same conclusion (mental concepts without any addition element).  
Therefore, the claims are ineligible. As such 101 rejection has been maintained.
Applicant’s arguments with respect 102 rejection, specially claims 21, 29 and 37, The applicant argues that cited prior art, Huntley does not teaches that amended limitation.
In response, the Examiner respectfully disagree because Huntley teaches amended limitation also.
Regarding Claims 21 and 29. Huntley teaches a method of inspecting products using an inspection processing device (33: fig.1 ); 
authenticating an inspector using the inspection processing device(certain user rights depending on the inspector's level of authority:[0026]-[0027]);
receiving one or more products (24: fig.1) at an inspection station (20: fig.1) comprising the inspection processing device(33: fig.1); 
identifying, by the inspection  processing device(33: fig.1), the one or more products ( 24) by reading an identifier associated with the one or more products received at the inspection station(28: fig.1); 
displaying, (on a display as cited in claim 29) by the inspection processing device(33, 34: fig.1), an image(i.e. map) corresponding to the identified one or more products on the inspection processing device (display map:[0033]-[0034]; presenting a pre-programmed map of the article on the monitor screen by the computer prior to the step of storage of the choice: claim 21; the screen 34 will show an outline of the garment 24 as it currently appears on the inspection table and the location of the defect. The face-side and reverse-side diagrams with the defect location also form a part of the inspection record: [0044]; the Examiner considered “display map or outline of the garment” to be an image of the article); 
inspecting one or more zones of the one or more products based on at least one quality criterion (individual subjective article face-side inspections 118, such as, in the case of an assembled garment, inspections for dying defects, weaving defects, dirt marks, and the like: [0032]; fig. 5; edge stitching inspection: fig.6) to determine a result of the inspection (the location of the defect on the map and selects and locates a symbol on the map: [0033]-[0034], [0037]; fig. 5-6); -2-Application No.: 16/846,775 Attorney Docket No.: 00215-0006-02000 
updating an inspection history storage in communication with the inspection processing device based on the identifier associated with the one or more products  and the result of the inspection(the cases where a measurement falls outside of pre-determined tolerances cause automatic rejection 108 of the garment, the computer 33 automatically records the reason for rejection, and a reject ticket 109 is preferably printed. The inspector 30 may record additional comments.: [0030];  The computer 33 records 134 this data and reasons for rework, the garment 24 is route flagged 84: [0038]; The computer 33 decides 154 if the label 39 is within pre-programmed tolerances provided by the computer. If not, the computer 33 records the type of defect 106:[0038]; The computer records 158 if the opening width is within the pre-programmed tolerances uploaded from the server 26. If not within tolerances, the computer 33 records the type of defect 106:[0041] ; storage of the marked map of the article by the computer: claim 21; storing inspection records according to the unique identifier 78 allocated to the subject of the inspection record: [0057]; a selection of pre-programmed choices which conveniently appear on the screen 34. After the internal timer 49 for the sub-loop 112 expires 102, the computer 33 accepts the inspector's input for that sub-loop 112 and automatically determines if the objective face-side test data entered falls within the pre-programmed specifications. When the garment 24 under inspection merits rejection 108, this information as well as the cause for rejection are entered, automatically, into the inspection record for the garment 24. The inspector 30 is alerted and records comments or reasons 134 preferably by selecting from pre-programmed choices 133, as best shown in FIG. 15: [0031]; the examiner considered “automatically records the reason for rejection and additional comments or storage of the marked map or  The computer 33 records 134 this data and reasons for rework or the pre-programmed tolerances uploaded from the server 26. If not within tolerances, the computer 33 records the type of defect ” to be updated information and for example “pre-programmed tolerances” to be history; storage for store data, 26:[0026], 1-5;  [0053] ); and 
transferring the  one or more products to a second location based on the result of the inspection ((i.e. item has been inspected and accepted, and packing area: [0056]; recycling: [0044] )).
Regarding Claim 37. Huntley teaches an inspection system(20: fig. 1), comprising:  
an inspection processing device (33:fig.1) ; 
a plurality of identifiers associated with corresponding products of  a plurality of products(78: fig. 2;[0025], [0028]); 
wherein the inspection processing device is configured to(33:fig.1): 
(the location of the defect on the map and selects and locates a symbol on the map: [0033]-[0034], [0037]; fig. 5-6), the receiving including by identifying the product of the plurality of products based on information encoded in an identifier of the plurality of identifiers associated with the product of the plurality of products( storage of the marked map of the article by the computer: claim 21; storing inspection records according to the unique identifier 78 allocated to the subject of the inspection record: [0057]); and 
receive an inspection history from  an inspection history storage in communication with the inspection processing device (a selection of pre-programmed choices which conveniently appear on the screen 34. After the internal timer 49 for the sub-loop 112 expires 102, the computer 33 accepts the inspector's input for that sub-loop 112 and automatically determines if the objective face-side test data entered falls within the pre-programmed specifications. the examiner considered  “pre-programmed tolerances, pre-programmed specifications” to be history; storage for store data, 26:[0026], 1-5;  [0053] ); and 
transfer the  product of the plurality of products to a second location based on the inspection history ((packing area: [0056]);
Huntley does not explicitly teach a cart configured to transfer the identified article to a second location based on the inspection history.
However, Hamilton teaches a cart configured to transfer the identified article to a second location based on the inspection history (22: fig. 4; [0040]);

As such 102 rejection  has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) US 20070095615 A1

c) US 20200400561 A1
d) US 20100019035 A1
Contact Information
                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864